Citation Nr: 1611084	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a not otherwise specified depressive disorder, and an adjustment disorder.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran  

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1964 to September 1966.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which, in pertinent part, denied service connection for an adjustment disorder with depression and PTSD.  In March 2009, the RO informed the Veteran of the adverse decision and his appellate rights.  In March 2010, the Veteran submitted a notice of disagreement (NOD) and additional new and material evidence as to the issue of service connection for an acquired psychiatric disorder.  In October 2011, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not subsequently submit a timely substantive appeal from the January 2009 rating decision.  

In October 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for an adjustment disorder with depression and PTSD and denied the claim on the merits.  In February 2013, the Veteran submitted a NOD.  In October 2013, the RO issued a SOC to the Veteran.  In December 2013, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a psychiatric disorder.  In July 2014, the RO denied a TDIU.  In October 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board observes that the Veteran submitted new and material evidence pertaining to the issue of service connection for an acquired psychiatric disorder within one year of written notice to him of the January 2009 rating decision.  Therefore, that decision did not become final.  38 C.F.R. § 3.156(b).  Given that fact, the issue of service connection for an acquired psychiatric disorder is now before the Board on the merits.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Acquired Psychiatric Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as he sustained his recurrent acquired psychiatric disorder as the result of his combat-related experiences in the Republic of Vietnam.  In the alternative, the Veteran contends that he incurred the claimed disorder secondary to his service-connected coronary artery disease (CAD).  

The Veteran testified at the October 2015 Board hearing that: he had "been remembering lately the names of all my compatriots over there, uh, in Vietnam and, uh, that causes me anguish and anger;" "[s]ome of them, we, of the names of the guys we had to leave there behind;" and "some of them we have to pick up their bodies, and that leaves me anguished."  He stated further that his recurrent depressive thoughts were related to his service-connected CAD and the mortality associated with that disability.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for CAD, right arm tinea versicolor, and tinnitus.  

The Veteran has not been afforded a VA psychiatric examination which addresses either his recent Vietnam War-related symptoms or the relationship, if any, between his diagnosed depression and his CAD and other service-connected disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after July 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

The Veteran asserts that his service-connected disorders render him unemployable.  Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  Given the complex disability presentation, the Board finds that a vocational opinion would be of assistance in this case.  

In support of his claim, the Veteran submitted a November 2015 Heart Conditions (Including Ischemic and Non-Ischemic Heart Disease, Arrhythmias, Valvular Disease and Cardiac Surgery) Disability Benefits Questionnaire (VA Form 21-0960A-4).  In reviewing the document, the Board observes that the blanks for the patient/Veteran's name and Social Security number have not been completed.  It does not elsewhere identify the Veteran as the subject of the examination.  In the absence of such personal identification, the Board notes that the reported examination findings are of no probative value.  Therefore, the Board concludes that the Veteran should be afforded further VA cardiovascular evaluation in order to assess whether his CAD impairs his ability to secure and follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder after July 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2014.  

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the current nature and severity of the Veteran's acquired psychiatric disorder and its relationship, if any, to his Vietnam War combat experiences and/or his CAD and other service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's Vietnam War combat-related experiences; and/or is related to and/or increased in severity beyond its natural progression due to his CAD and other service-connected disabilities.  

Service connection is currently in effect for CAD, right arm tinea versicolor, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA cardiovascular examination to assist in determining the current nature and severity of the Veteran's CAD.  The examiner should express an opinion as to the impact of the Veteran's CAD upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  After the above has been completed, obtain a vocational opinion that addresses the Veteran's occupational limitations due to his service-connected disabilities and the kinds of work which he would likely be able to perform, if any.   

6.  Then readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

